Name: Commission Regulation (EEC) No 1531/84 of 30 May 1984 fixing the export refunds provided for in Article 6 (1) of Regulation (EEC) No 516/77 in respect of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/84 Official Journal of the European Communities 31 . 5 . 84 COMMISSION REGULATION (EEC) No 1531/84 of 30 May 1984 fixing the export refunds provided for in Article 6 ( 1 ) of Regulation (EEC) No 516/77 in respect of dried grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, taken of the prices referred to in paragraph 2 of the said Article ; Whereas the possibilities for outlets of dried grapes in the markets of certain non-member countries will allow export in economically significant quantities if export refunds are granted ; Whereas the export refund should be fixed as indi ­ cated below ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and veg ­ etables ('), as last amended by Regulation (EEC) No 988/84 (2), and in particular the third subparagraph of Article 6 (2) thereof, HAS ADOPTED THIS REGULATION : Whereas Article 6 ( 1 ) of Regulation (EEC) No 516/77 provides that, to the extent necessary to enable the products not containing added sugar listed in Article 1 of that Regulation to be exported in economically significant quantities on the basis of prices for those products in the world market, the difference between those prices and prices within the Community may be covered by an export refund ; Article 1 1 . For dried grapes from the 1983 harvest, the export refund provided for in Article 6 ( 1 ) of Regula ­ tion (EEC) No 516/77 shall be fixed at 10,33 ECU per 100 kilograms net. 2. The export refund shall be granted only on export to the following destinations : - Algeria,  Morocco,  Tunisia,  Yugoslavia,  the European State-trade countries listed under Nos 056 to 070 in the country nomenclature for the external trade statistics of the Community in . Commission Regulation (EEC) No 3537/82 (4). Whereas Article 2 of Council Regulation (EEC) No 519/77 of 14 March 1977 laying down general rules for granting export refunds on products processed from fruit and vegetables and criteria for fixing the amount of such refunds (3) provides that refunds are to be fixed taking into account the existing situation and future trends with regard, on the one hand, to prices and availabilities on the Community market of products processed from fruit and vegetables and, on the other hand, to prices , ruling in international trade ; whereas account also has to be taken of the costs referred to in (b) of the said Article and of the economic aspect of the proposed exports ; Whereas Article 3 of Regulation (EEC) No 519/77 provides that, when prices on the Community market are being determined, account shall be taken of the ruling prices which are most favourable from the point of view of exportation ; whereas, when prices in inter ­ national trade are being determined, account is to be Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 103, 16 . 4. 1984, p. 11 . (3 OJ No L 73 , 21 . 3 . 1977, p. 24. (4) OJ No L 371 , 30 . 12. 1982, p. 7 . 31 . 5. 84 Official Journal of the European Communities No L 145/85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1984. For the Commission Poul DALSAGER Member of the Commission